Caton, C. J. The evidence, as stated in the agreed case, establishes that Kramer was a partner with Edmiston in the purchase of a large amount of hogs during the season of 1857, but he was not a partner in all of Edmiston’s operations in hogs and cattle during that season, and it is impossible to tell from the evidence to what extent the operations of Edmiston were on account of that partnership. We think, however, the evidence does show satisfactorily, that the hogs purchased of this plaintiff were on account of that partnership. We may reasonably infer from the evidence, that Kramer was not generally present and participating in the purchase and receipt of the stock, even in those cases where he was interested, but in this case he was present when the hogs were delivered, and assisted in receiving and weighing them. It is true he did not- profess then to be interested in the operation, but Edmiston paid what was paid on the hogs, and gave his note for the balance. It does not appear that Kramer acted as an ostensible partner in any of their joint operations, but he was a secret partner in all of the operations which were on their joint account. Where the evidence does show that Kramer was interested, he must be held liable as a partner. The active part which he took in this operation, we think, does show that it was one of those in which he was interested. Not only this, but he afterwards claimed a part of these identical hogs, as having been bought with the money which he had furnished Edmiston for the partnership concern. We are of opinion that the plaintiff was entitled to judgment. The judgment is reversed, and the cause remanded. Judgment reversed.